Citation Nr: 1134540	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a disability evaluation in excess of 20 percent for residuals of rotator cuff syndrome of the left shoulder.  

3.  Entitlement to a disability evaluation in excess of 20 percent for residuals of a neuroma transposition of the right leg. 

4.  Entitlement to an effective date earlier than July 16, 2009, for the assignment of a 20 percent evaluation for residuals of a neuroma transposition of the right leg.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2008 rating decision denied a disability evaluation in excess of 20 percent for a left shoulder disability and a disability evaluation in excess of 10 percent for a right leg disability.  The September 2009 rating decision increased the Veteran's disability evaluation for his right leg from 10 percent to 20 percent, effective July 16, 2009.  

The Veteran testified at a Travel Board hearing in support of his claims in July 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  After the hearing, he submitted additional medical evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

The issues of entitlement to a disability evaluation in excess of 20 percent for residuals of rotator cuff syndrome of the left shoulder, a disability evaluation in excess of 20 percent for residuals of a neuroma transposition of the right leg, and an effective date earlier than July 16, 2009, for the assignment of a 20 percent evaluation for residuals of a neuroma transposition of the right leg are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the appeal of entitlement to service connection for a back disability, the Veteran withdrew his appeal of this issue. 


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeal of the issue of entitlement to service connection for a back disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2010).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, at his July 2010 hearing, withdrew his appeal both in writing and through testimony as to the issue of service connection for a back disability.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue. 


ORDER

The appeal, as to the issue of entitlement to service connection for a back disability is dismissed.


REMAND

At his July 2010 Travel Board hearing, the Veteran testified that he was in receipt of Social Security Disability Insurance payments for his service connected left shoulder and right leg disabilities, as well as other non-service connected disabilities.  His Social Security Administration (SSA) records are not currently associated with his claims file.  When VA is put on notice of the existence of SSA records, as here, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant SSA records need to be obtained and associated with the claims file.

Further, the Veteran testified that in June 2010, he had surgery on his left shoulder.  His most recent VA examination for his left shoulder was conducted in July 2009.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In order to determine the current severity of his left shoulder disability following his June 2010 surgery, a new examination is required.  

Finally, to ensure completeness of the record, all VA treatment records from July 2010 to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with  38 C.F.R. § 3.159(c)(2) and (3).  

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his residuals of rotator cuff syndrome of the left shoulder.  The claims folder must be made available for the examiner to review.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  The examiner should specifically:

a) Provide the Veteran's range of motion of his left shoulder, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  

b) Determine whether the left shoulder exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express this in terms of additional degrees of limitation of motion.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  The RO should obtain all VA treatment records from July 2010 to the present.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


